     Case: 1:21-cv-00222 Document #: 42 Filed: 05/13/21 Page 1 of 2 PageID #:3060




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GIVENCHY SA,
                                                    Case No. 21-cv-00222
               Plaintiff,
                                                    Judge Mary M. Rowland
v.
                                                    Magistrate Judge Susan E. Cox
GIVENCHY-HANDBAGS.US, et al.,
               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on March 12, 2021 [41], in favor

of Plaintiff Givenchy SA (“Givenchy”) and against the Defendants Identified in Schedule A in the

amount of five hundred thousand dollars ($500,000) per Defaulting Defendant, and Givenchy

acknowledges payment of an agreed upon damages amount, costs, and interest and desires to

release this judgment and hereby fully and completely satisfy the same as to the following

Defendants:

                Defendant Name                                       Line No.
                  Auzoe Store                                           62
               $$$ Buy Buy Store                                        99

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants are hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:21-cv-00222 Document #: 42 Filed: 05/13/21 Page 2 of 2 PageID #:3061




Dated this 13th day of May 2021.     Respectfully submitted,


                                     /s/ Allyson M. Martin
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     Allyson M. Martin
                                     Abby M. Neu
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080 / 312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     amartin@gbc.law
                                     aneu@gbc.law

                                     Counsel for Plaintiff Givenchy SA




                                        2
